COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00476-CR


MICHAEL JOSEPH PERCY, JR.                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Michael Joseph Percy, Jr. attempts to appeal from his conviction

for intoxication manslaughter. Pursuant to a plea bargain, Percy pleaded true to

the State’s motion to revoke. Percy also signed a waiver of his right to appeal as

part of the plea bargain.      The trial court sentenced him to eight years’

confinement in accordance with the plea bargain. The trial court’s certification of



      1
       See Tex. R. App. P. 47.4.
his right to appeal states that “the defendant has waived the right of appeal.”

See Tex. R. App. P. 25.2(a)(2).

      On October 2, 2013, we notified Percy that this appeal may be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before October 14, 2013, showing grounds for

continuing the appeal.     See Tex. R. App. P. 25.2(d), 44.3.        Percy filed a

response, but it does not state any grounds for continuing the appeal.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 7, 2013




                                         2